DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to correspondence filed 07 August 2020 in reference to application 16/987,005.  Claims 2-18 are pending and have been examined.

Response to Amendment
The preliminary amendment filed 07 August 2020 has been accepted and considered in this office action.  Claim 1 has been cancelled and claims 2-18 added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 16, 17 of U.S. Patent No. 10/748,529. Although the the claims of 10/748,529 anticipate the instant claims as shown the chart below.

Instant Application
US Patent No. 10/748,529
Claim 2:  A voice activated device, comprising: 
Claim 1: A voice activated device for use with home automation of controllable devices, the voice activated device comprising:
one or more processors; 
a processor
a microphone; and 
a microphone capable of receiving audio
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
memory coupled to the processor and comprising computer-executable instructions for
receiving audio spoken by a user; 
a microphone capable of receiving audio
determining whether the audio spoken by the user includes a portion of a trigger phrase; 
detecting in the received audio a portion of a trigger phrase spoken by a user;
in accordance with a determination that the audio spoken by the user includes the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio; 
in accordance with the detection of the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio with the trigger phrase;
causing speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises: 
causing speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises:
generating text based on the recorded user speech; 
generating text based on the recorded user speech,
performing natural language processing of the text; and 
performing natural language processing of the text, and
determining user intent based on a result of the natural language processing.
determining user intent based on a result of the natural language processing
Claim 3: The voice activated device of claim 2, further comprising: 
Claim 4: The voice activated device of claim 1, further comprising: 
a noise detector capable of determining whether a sound input satisfies a predetermined condition and causing the microphone to tum on in response to the 


wherein the predetermined condition comprises a volume of the sound input.
Claim 4: The voice activated device of claim 2, further comprising: 3 115259731Application No.: 16/987,005Docket No.: P16892USC1/77870000153201 
Claim 5: The voice activated device of claim 1, further comprising: 
a sound-type detector capable of determining whether a sound input corresponds to a sound having a frequency associated with human speech and further capable of causing the microphone to tum on in response to the sound input corresponding to the sound having a frequency associated with human speech.
a sound-type detector capable of determining whether a sound input corresponds to a sound having a frequency associated with human speech and further capable of causing the microphone to turn on in response to the sound input corresponding to the sound having a frequency associated with human speech.
Claim 5: The voice activated device of claim 2, wherein the user request comprises a trigger word associated with a macro.
Claim 6: The voice activated device of claim 1, wherein the user request comprises a trigger word associated with a macro.
Claim 6: The voice activated device of claim 5, the one or more programs further comprising instructions for: 
Claim 7: The voice activated device of claim 6, 
in response to identifying the user request, causing the macro to be executed.
wherein causing the command to be transmitted to the controllable device comprises causing the macro associated with the trigger word to be executed.
Claim 7: The voice activated device of claim 2, the one or more programs further comprising instructions for: 
Claim 16: The voice activated device of claim 15, the memory further comprising computer-executable instructions for: 
in response to identifying the user request, causing textual news information to be obtained from an internet source, causing the textual news information to be converted to audio signals, and causing the audio signals to be output via a speaker of the voice activated device.
in response to identifying the user request, causing textual news information to be obtained from an internet source, causing the textual news information to be converted to audio signals, and causing the audio signals to be output via a speaker of the voice activated device.
Claim 8: The voice activated device of claim 2, the one or more programs further comprising instructions for: 
Claim 17: The voice activated device of claim 15, the memory further comprising computer-executable instructions for: 
in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.
in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.
Claim 9: The voice activated device of claim 8, wherein the controllable device 
Claim 2: The voice activated device of claim 1, wherein the controllable device 
Claim 10: The voice activated device of claim 8, wherein the user request comprises a room temperature setting; and 4 115259731Application No.: 16/987,005Docket No.: P16892USC1/77870000153201 
Claim 3: The voice activated device of claim 1, wherein the command comprises a room temperature setting; and 
wherein the controllable device comprises a network-connected thermostat.
wherein the controllable device comprises a network-connected thermostat.
Claim 11: A non-transitory computer-readable storage medium storing one or more programs, the one or more programs instructions, which when executed by one or more processors of a voice activated device, cause the voice activated device to: 
Claim 1: and memory coupled to the processor and comprising computer-executable instructions for
receive audio spoken by a user; 
capable of receiving audio
determine whether the audio spoken by the user includes a portion of a trigger phrase; 
detecting in the received audio a portion of a trigger phrase spoken by a user;
	
in accordance with a determination that the audio spoken by the user includes the portion of the trigger phrase, cause subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio; 
in accordance with the detection of the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio with the trigger phrase;
cause speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises: 
causing speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises:
generate text based on the recorded user speech; 
generating text based on the recorded user speech,
perform natural language processing of the text; and 
performing natural language processing of the text, and
determine user intent based on a result of the natural language processing.
determining user intent based on a result of the natural language processing;
Claim 12: The non-transitory computer-readable storage medium of claim 11, the one or more programs further comprising instructions, which when executed by one or more processors of a voice activated device, cause the voice activated device to: 
Claim 4: The voice activated device of claim 1, further comprising: 
determine whether a sound input satisfies a predetermined condition; and 
a noise detector capable of determining whether a sound input satisfies a predetermined condition and 

causing the microphone to turn on in response to the sound input satisfying the predetermined condition; wherein the predetermined condition comprises a volume of the sound input.
Claim 13: The non-transitory computer-readable storage medium of claim 11, the one or more programs further comprising instructions, which when executed by one or more processors of a voice activated device, cause the voice activated device to: 
Claim 5: The voice activated device of claim 1, further comprising: 
determine whether a sound input corresponds to a sound having a frequency associated with human speech; and 5 115259731Application No.: 16/987,005Docket No.: P16892USC1/77870000153201 
a sound-type detector capable of determining whether a sound input corresponds to a sound having a frequency associated with human speech and 
in response to the sound input corresponding to the sound having a frequency associated with human speech, cause the microphone to tum on.
further capable of causing the microphone to turn on in response to the sound input corresponding to the sound having a frequency associated with human speech.
Claim 14: The non-transitory computer-readable storage medium of claim 11, the one or more programs further comprising instructions, which when executed by one or more processors of a voice activated device, cause the voice activated device to: 
Claim 17: The voice activated device of claim 15, the memory further comprising computer-executable instructions for: 
in response to identifying the user request, cause a command to be transmitted to a network-connected controllable device.
in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.
Claim 15: A method comprising: 
Claim 1: A voice activated device for use with home automation of controllable devices, the voice activated device comprising:
at a voice activated device with a display and a microphone: 
microphone capable of receiving audio; a processor coupled to the microphone; and memory coupled to the processor and comprising computer-executable instructions for
receiving audio spoken by a user; 
capable of receiving audio
determining whether the audio spoken by the user includes a portion of a trigger phrase; 
detecting in the received audio a portion of a trigger phrase spoken by a user;
	

in accordance with the detection of the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio with the trigger phrase;
causing speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises: 
causing speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises:
generating text based on the recorded user speech; 
generating text based on the recorded user speech,
performing natural language processing of the text; and 
performing natural language processing of the text, and
determining user intent based on a result of the natural language processing.
determining user intent based on a result of the natural language processing;
Claim 16: The method of claim 15, further comprising: 
Claim 4: The voice activated device of claim 1, further comprising: 
determining whether a sound input satisfies a predetermined condition; and 
a noise detector capable of determining whether a sound input satisfies a predetermined condition and 
in response to the sound input satisfying the predetermined condition, causing the microphone to tum on, wherein the predetermined condition comprises a volume of the sound input.
causing the microphone to turn on in response to the sound input satisfying the predetermined condition; wherein the predetermined condition comprises a volume of the sound input.
Claim 17: The method of claim 15, further comprising: 6 115259731Application No.: 16/987,005Docket No.: P16892USC1/77870000153201 
Claim 5: The voice activated device of claim 1, further comprising: 
determining whether a sound input corresponds to a sound having a frequency associated with human speech; and 
a sound-type detector capable of determining whether a sound input corresponds to a sound having a frequency associated with human speech and 
in response to the sound input corresponding to the sound having a frequency associated with human speech, causing the microphone to tum on.
further capable of causing the microphone to turn on in response to the sound input corresponding to the sound having a frequency associated with human speech.
Claim 18: The method of claim 15, further comprising: 
Claim 17: The voice activated device of claim 15, the memory further comprising computer-executable instructions for: 
in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.
in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 2-4, 11-13, and 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Basye et al. (US PAP 2014/0163978).

Consider claim 2, Basye teaches a voice activated device (abstract), comprising: 
one or more processors; 
a microphone (0040, microphones); and 
memory storing one or more programs configured to be executed by the one or more processors (0035-36, memory and programs), the one or more programs including instructions for: 
receiving audio spoken by a user (0045, audio received at microphone, may include user speech, buffered into memory); 
determining whether the audio spoken by the user includes a portion of a trigger phrase (0024-25, 0048, wake word/ keyword detection); 
in accordance with a determination that the audio spoken by the user includes the portion of the trigger phrase, causing subsequent user speech to be digitally 
causing speech recognition to be performed to identify a user request from the recorded user speech (0018, 0028-31,0049-51, buffered speech is saved and sent to application processing for further speech recognition), wherein identifying the user request comprises: 
generating text based on the recorded user speech (0058, transcription of user speech); 
performing natural language processing of the text (0061, natural language models used during recognition and the use of these constitutes natural language processing, 0067, resolving unstructured, natural language queries); and 
determining user intent based on a result of the natural language processing (0062, determining a query from the audio, determining response to a query contained in the audio, i.e. determining intent.). 

Consider claim 3, Basye teaches the voice activated device of claim 2, further comprising: 
a noise detector capable of determining whether a sound input satisfies a predetermined condition and causing the microphone to tum on in response to the sound input satisfying the predetermined condition (0020, audio detection module, if 
wherein the predetermined condition comprises a volume of the sound input (0020, energy level of audio).

Consider claim 4, Basye teaches the voice activated device of claim 2, further comprising: 3 115259731Application No.: 16/987,005Docket No.: P16892USC1/77870000153201
a sound-type detector capable of determining whether a sound input corresponds to a sound having a frequency associated with human speech and further capable of causing the microphone to tum on in response to the sound input corresponding to the sound having a frequency associated with human speech (0021, speech detection module determines if spectral features match that of human speech, and only allow audio to pass for further processing if the audio is determined to be speech).

Consider claim 11, a non-transitory computer-readable storage medium storing one or more programs, the one or more programs instructions, which when executed by one or more processors of a voice activated device (0035-36, memory and programs), cause the voice activated device to: 
receive audio spoken by a user (0045, audio received at microphone, may include user speech, buffered into memory); 
determine whether the audio spoken by the user includes a portion of a trigger phrase (0024-25, 0048, wake word/ keyword detection); 

cause speech recognition to be performed to identify a user request from the recorded user speech (0018, 0028-31,0049-51, buffered speech is saved and sent to application processing for further speech recognition), wherein identifying the user request comprises: 
generate text based on the recorded user speech (0058, transcription of user speech); 
perform natural language processing of the text (0061, natural language models used during recognition and the use of these constitutes natural language processing, 0067, resolving unstructured, natural language queries); and 
determine user intent based on a result of the natural language processing (0062, determining a query from the audio, determining response to a query contained in the audio, i.e. determining intent.). 

Claim 12 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Claim 13 contains similar limitations as claim 4 and is therefore rejected for the same reasons.

Consider claim 15, Basye teaches A method (abstract) comprising: 
at a voice activated device with a display (0035, display) and a microphone (0040, microphones): a microphone (0040, microphones): 
receiving audio spoken by a user (0045, audio received at microphone, may include user speech, buffered into memory); 
determining whether the audio spoken by the user includes a portion of a trigger phrase (0024-25, 0048, wake word/ keyword detection); 
in accordance with a determination that the audio spoken by the user includes the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio (0018, 0028-31,0049-51, buffered speech is saved and sent to application processing for further speech recognition, including subsequent speech. If no keyword is detected, speech from buffer is overwritten); 
causing speech recognition to be performed to identify a user request from the recorded user speech (0018, 0028-31,0049-51, buffered speech is saved and sent to application processing for further speech recognition), wherein identifying the user request comprises: 
generating text based on the recorded user speech (0058, transcription of user speech); 

determining user intent based on a result of the natural language processing (0062, determining a query from the audio, determining response to a query contained in the audio, i.e. determining intent.). 

Claim 16 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Claim 17 contains similar limitations as claim 4 and is therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye in view of Van Os et al (US PAP 2010/0312547).

Consider claim 5, Basye teaches the voice activated device of claim 2, but does not specifically teach wherein the user request comprises a trigger word associated with a macro.
In the same field of command processing, Van Os teaches wherein the user request comprises a trigger word associated with a macro (0059-68, macros may be created and associated with keywords).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use macros as taught by Van Os in the system of Basye in order to allow multiple commands to be executed in response to one voice request (Van Os 0068). 

Conisder claim 6, Van Os teaches The voice activated device of claim 5, the one or more programs further comprising instructions for: 
in response to identifying the user request, causing the macro to be executed (0059-68, macro actions may be executed when requested by user).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye in view of Tessel et al (US PAP 20090216540).

Consider claim 7, Basye teaches the voice activated device of claim 2, but does not specifically teach 
in response to identifying the user request, causing textual news information to be obtained from an internet source, causing the textual news information to be 
In the same field of voice control systems, Tessel teaches in response to identifying the user request, causing textual news information to be obtained from an internet source, causing the textual news information to be converted to audio signals, and causing the audio signals to be output via a speaker of the voice activated device (0022, 29, news information retrieved and presented via audio to user upon request).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use information retrieval as taught by Tessel in the system of Basye in order to allow the user to access desired information via the voice response system (Tessel 0008).

Claims 8-10, 14, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye in view of Rosenberger (US Patent 8,340,975).

Consider claim 8, Basye teaches the voice activated device of claim 2, but does not specifically teach in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.
In the same field of speech control devices, Rosenberger teaches teach in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device (Figure 9, col 14 line 66 – col 9 line 60, controlling networked devices such as thermostats and switches, especially lines col 9 line 52-55, digital network).


Consider claim 9, Rosenberger teaches the voice activated device of claim 8, wherein the controllable device comprises a network- connected light switch (col 7, lines 40-45 devices connected via networking.  Col 6 line 58, light switch control).

Consider claim 10, Rosenberger teaches the voice activated device of claim 8, wherein the command comprises a room temperature setting (col 14 lines 40-42); and 
wherein the controllable device comprises a network-connected thermostat (Col 6 line 58, and col 14 lines 40-42 thermostat).

Claim 14 contains similar limitations as claim 8 and is therefore rejected for the same reasons.

Claim 18 contains similar limitations as claim 8 and is therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edara (US Patent 8,798,995) also teaches recording speech if a keyword is detected, see figure 4 and related description.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655